Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-20-00481-CV

                          IN THE INTEREST OF A.M., Jr., a Child

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00115
                         Honorable H. Paul Canales, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED, and appointed counsel’s motion to withdraw is DENIED.

       We order that no costs be assessed against the appellant because she is indigent.

       SIGNED December 30, 2020.


                                                _____________________________
                                                Rebeca C. Martinez, Justice